Exhibit 10.16






BRIDGEPOINT EDUCATION, INC.
2009 STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE MAY 10, 2017)
MARKET STOCK UNIT AWARD AGREEMENT


Unless otherwise defined herein, the terms defined in the Bridgepoint Education,
Inc. 2009 Stock Incentive Plan (as amended and restated effective May 10, 2017)
(the “Plan”) will have the same defined meanings in this Market Stock Unit Award
Agreement. This Market Stock Unit Award Agreement, along with the Terms and
Conditions of Market Stock Unit Grant, attached hereto as Exhibit A (the “Terms
and Conditions”), shall be referred to herein as the “Award Agreement.” In light
of the repeal of the performance-based compensation exception to Section 162(m)
of the Code, this Award is not intended to qualify as performance-based
compensation for purposes of Section 162(m) of the Code and, as a result, is not
subject to the restrictions set forth in Section 4(e) of the Plan.
I.
NOTICE OF MARKET STOCK UNIT GRANT



Participant Name:                [Name]
Address:                    [Address]
You have been granted the right to receive an Award of Market Stock Units
(“MSUs”), subject to the terms and conditions of the Plan and this Award
Agreement as follows:
Grant Number:                [Number]
Date of Grant:             [October 11, 2018]
Target Number of MSUs:             [Number]
Maximum Number of MSUs:        [Target Number of MSUs × 2]
Performance Period:                [October 11, 2018 - April 11, 2020]


II.
EARNING OF MARKET STOCK UNITS



Subject to the Participant’s continued Service and the possible vesting of any
unvested MSUs upon a corporate transaction in accordance with Section 13 of the
Plan, the number of MSUs that will be earned during the Performance Period and
eligible for vesting pursuant to Section III, below, will be determined as
follows:
•
For MSUs to be earned pursuant to this Section II, the Closing1 is defined in
the Terms and Conditions must occur during the Performance Period.



•
No MSUs will be earned if the End Stock Price2 is defined in the Terms and
Conditions is less than 60% of the Base Stock Price.



•
If the End Stock Price equals 60% of the Base Stock Price,3 is defined in the
Terms and Conditions the number of MSUs that will be earned during the
Performance Period and eligible for vesting is:



________________________
1“Closing” is defined in the Terms and Conditions.
2“End Stock Price” is defined in the Terms and Conditions.
3“Base Stock Price” is defined in the Terms and Conditions.






--------------------------------------------------------------------------------

Exhibit 10.16






Target Number of MSUs × 50%


•
Subject to the bullet below, if the End Stock Price exceeds 60% of the Base
Stock Price, the number of MSUs that will be earned during the Performance
Period and eligible for vesting is:



Target Number of MSUs × ((End Stock Price ÷ Base Stock Price) - .1))


•
For the avoidance of doubt, the maximum number of MSUs that will be earned and
eligible for vesting pursuant to this Award Agreement is 200% of the Target
Number of MSUs.



III.
VESTING OF MARKET STOCK UNITS; PAYMENT



Subject to the Participant’s continued Service and the possible vesting of any
unvested MSUs upon a corporate transaction in accordance with Section 13 of the
Plan, the earned MSUs will vest on the day immediately following the twelve (12)
month anniversary of the Closing (the “Vesting Date”). For example, if the
Closing occurs on November 15, 2018, the earned MSUs will vest on November 16,
2019. If the Participant ceases to provide Service for any or no reason before
the Vesting Date, the unvested MSUs shall lapse and be immediately cancelled as
of the date the Participant ceases to provide Service. In other words, the
Participant must be providing Service on the Vesting Date to receive payment for
the earned MSUs.
In settlement of the Award, the Company will deliver to the Participant the same
number of whole Shares with such Shares being delivered no later than ten (10)
business days of the Vesting Date.
IV.
GENERAL



By the Participant’s signature and the signature of the representative of the
Company below, the Participant and the Company agree that this Award of MSUs is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement, including the Terms and Conditions, all of which are made a
part of this document. The Participant has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and this Award Agreement. The Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Company upon any questions relating to the Plan and this Award Agreement.
The Participant further agrees to notify the Company upon any change in the
residence address indicated below. Finally, pursuant to Section 14(e) of the
Plan, the Participant acknowledges and agrees that this Award is subject to
potential cancellation or recoupment to the fullest extent called for by
applicable federal or state law or any policy of the Company. By accepting this
Award, the Participant agrees to be bound by, and comply with, the terms of any
Clawback Policy adopted by the Company.




[Signature page follows]




--------------------------------------------------------------------------------

Exhibit 10.16






The Company and the Participant have duly executed this Market Stock Unit Award
Agreement as of the Date of Grant set forth above.
PARTICIPANT:    BRIDGEPOINT EDUCATION, INC.
 
 
 
 
 
Signature:
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
Residence Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





                        
                        


















--------------------------------------------------------------------------------


Exhibit 10.16




EXHIBIT A
TERMS AND CONDITIONS OF MARKET STOCK UNIT GRANT


1.Grant. The Company hereby grants to the individual named in Section I of the
Market Stock Unit Award Agreement attached hereto (the “Participant”), as
compensation for his or her services, an Award of Market Stock Units, subject to
all of the terms and conditions of these Terms and Conditions, the Market Stock
Unit Award Agreement, and the Plan, which is incorporated herein by reference.
These Terms and Conditions, along with the Market Stock Unit Award Agreement
attached hereto, shall be referred to herein as the “Award Agreement.”


2.Company’s Obligation to Pay; Time of Payment. Each Market Stock Unit (“MSU”)
represents the right to receive a Share on the date it vests. Unless and until
the MSU is earned and vests in accordance with Section 3, the Participant will
have no right to payment with respect to any MSUs. Prior to actual payment of
any earned and vested MSUs, such MSU will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.
Any MSUs that are earned and vest in accordance with Section 3 will be paid to
the Participant (or in the event of the Participant’s death, to his or her
estate) in whole Shares, subject to the Participant satisfying any applicable
tax withholding obligations set forth in Section 7. As provided in Section III
of the Market Stock Unit Award Agreement, earned and vested MSUs will be paid in
Shares as soon as practicable after vesting, but in each such case no later than
ten (10) business days following the applicable Vesting Date (as defined in the
Market Stock Unit Award Agreement).


3.Earning and Vesting of Market Stock Units.


a.Earning of Market Stock Units. In calculating the number of MSUs that will be
earned pursuant to Section II of the Market Stock Unit Award Agreement, the
following terms will have the following meanings:


i.
The term “Base Stock Price” means $9.57, which reflects the closing Share price
as of the Date of Grant.



ii.
The term “Closing” means the occurrence of each of the following: (1) the
receipt of identified regulatory approvals; (2) the execution of a plan of
conversion and services agreements between the Company and Ashford University
after all required approvals from the Board of Directors of the Company and the
Board of Trustees of Ashford University have been received; and (3) the filing
of the conversion documents.



iii.
The term “End Stock Price” means the average of the Fair Market Value of the
Share price for the twenty (20) trading days preceding the Vesting Date.



b.Vesting of Market Stock Units. The MSUs that are earned pursuant to Section
3.a. shall vest in accordance with Section III of the Market Stock Unit Award
Agreement.


c.Effect of a Change in Control. In accordance with Section 13 of the Plan,
 


A-4

--------------------------------------------------------------------------------

Exhibit 10.16




in the event of a corporate transaction, the Compensation Committee of the Board
(the “Committee”) may call for the accelerated vesting of some or all of the
Award. Notwithstanding any contrary provision of this Award Agreement or the
Plan, if the price of one Share as reflected in a corporate transaction equals
or exceeds 200% of the Base Stock Price, the Committee shall take all action
necessary to provide for the immediate vesting of all of the MSUs subject to
this Agreement. If permitted by Section 409A of the Code, the vested MSUs will
be paid in Shares, cash, or a combination of Shares and cash in connection with
the closing of such corporate transaction and, to the extent paid in Shares,
such Shares shall be allowed to participate in the corporate transaction.


4.Compensation Committee Certification. The Committee shall be responsible for
determining that the Closing and other conditions set forth in Section II of the
Market Stock Unit Award Agreement have occurred. The Committee may reasonably
rely on information from, and representations by, individuals within the Company
in making such determination and when made such determination shall be final and
binding on the Participant.


5.Lapse upon Termination of Service. In accordance with Section III of the
Market Stock Unit Award Agreement, any MSUs that are unearned or unvested as of
any Vesting Date (as defined in the Market Stock Unit Award Agreement) shall
lapse and be immediately cancelled as of the date of the Participant’s
termination of Service for any or no reason.


6.Death of Participant. Any distribution or delivery to be made to the
Participant under this Award Agreement will, if the Participant is then
deceased, be made to Participant’s designated beneficiary, or if no beneficiary
survives the Participant, the administrator or executor of the Participant’s
estate. Any such transferee must furnish the Company with: (a) written notice of
his or her status as transferee; and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.


7.Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to the
Participant unless and until satisfactory arrangements (as determined by the
Company) will have been made by the Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to the delivery of Shares pursuant to this Award Agreement. The
Company, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit the Participant to satisfy such tax
withholding obligation, in whole or in part (without limitation) by: (a) paying
cash; (b) electing to have the Company withhold otherwise deliverable Shares
having a Fair Market Value equal to the minimum amount required to be withheld;
(c) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to the minimum amount required to be withheld; or (d) selling
a sufficient number of such Shares otherwise deliverable to the Participant
through such means as the Company may determine in its sole discretion (whether
through a broker or otherwise) equal to the minimum amount required to be
withheld. To the extent determined appropriate by the Company in its discretion,
it will have the right (but not the obligation) to satisfy any tax withholding
obligations by reducing the number of Shares otherwise deliverable to the
Participant by the minimum amount required to be withheld. If the Participant
fails to make satisfactory arrangements for the payment of any required tax
withholding obligations hereunder at the time any Shares are scheduled to be
delivered pursuant to Section 3, the MSUs shall lapse and be


A-5

--------------------------------------------------------------------------------

Exhibit 10.16




immediately cancelled with no payment due to the Participant.


8.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant. After such issuance, recordation and delivery, the
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.


9.No Guarantee of Continued Service. THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
EARNING AND VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED ENGAGEMENT IN SERVICE TO THE COMPANY FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH THE PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING THE PARTICIPANT) TO TERMINATE THE PARTICIPANT’S SERVICE AT ANY TIME,
WITH OR WITHOUT CAUSE.


10.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company, in care of Stock
Administration at Bridgepoint Education, Inc., at 8620 Spectrum Center Blvd.,
San Diego, CA 92123, or at such other address as the Company may hereafter
designate in writing.


11.Grant is Not Transferable. Except to the limited extent provided in Section
6, this Award and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this Award, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
Award and the rights and privileges conferred hereby immediately will become
null and void.


12.Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.


13.Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Participant (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all


A-6

--------------------------------------------------------------------------------

Exhibit 10.16




reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.


14.Plan Governs. This Award Agreement is subject to all the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meanings set forth in the Plan.


15.Authority. The Committee will have the power to interpret the Plan and this
Award Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules (including, but not limited to, the determination of
whether or not any MSUs have vested). All actions taken and all interpretations
and determinations made by the Committee in good faith will be final and binding
upon the Participant, the Company and all other interested persons. No member of
the Committee, nor any employee of the Company, will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Award Agreement.


16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the MSUs awarded under the Plan or future MSUs
that may be awarded under the Plan by electronic means or request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.


17.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.


18.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.


19.Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.


20.Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Participant expressly warrants that he or she has received an Award of MSUs,
and has received, read and understood a description of the Plan. The Participant
understands that the Plan is discretionary in nature and may be amended,
suspended or terminated by the Company at any time.


21.Governing Law. This Award Agreement will be governed by the laws of the State
of Delaware, without giving effect to the conflict of law principles thereof.
For purposes


A-7

--------------------------------------------------------------------------------

Exhibit 10.16




of litigating any dispute related to this Award of MSUs or arising under this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of California, and agree that such litigation will be conducted in the
courts of San Diego County, California, or the federal courts for the United
States for the Southern District of California, and no other courts, where this
Award of MSUs is made and/or this Award Agreement is to be performed.


22.Section 409A Compliance. The Company believes, but does not and cannot
warrant or guaranty, that the payments due pursuant to this Award Agreement
qualify for the short-term deferral exception to Section 409A of the Code as set
forth in Treasury Regulation Section 1.409A-1(b)(4). Notwithstanding anything to
the contrary in this Award Agreement, if the Company determines that neither the
short-term deferral exception nor any other exception to Section 409A applies to
the payments due pursuant to this Award Agreement, the provisions of Section
4(h) of the Plan shall apply. This Award Agreement shall be operated in
compliance with Section 409A or an exception thereto and each provision of this
Award Agreement shall be interpreted, to the extent possible, to comply with
Section 409A or to qualify for an applicable exception. The Participant remains
solely responsible for any adverse tax consequences imposed upon the Participant
by Section 409A.




A-8